Mr. Justice Clark,
dissenting in Roviaro, supra at pp. 66-67, has stated as follows on the matter:
“It is well to remember that the illegal traffic in narcotic drugs poses a most serious social problem. One need only read the newspapers to gauge its enormity. No crime leads more directly to the commission of other offenses. Moreover, it is a most difficult crime to detect and prove. Because drugs come in small pills or powder and are readily packaged in capsules or glassine containers, they may be easily concealed. They can be carried on the person or even in the body crevasses where detection is almost impossible. Enforcement is, therefore, most difficult without the use of ‘stool pigeons’ or informants. Their use has long had the approval of the courts. To give them protection governments have always followed a policy of nondisclosure of their identities. Experience teaches that once this policy is relaxed — even though the informant be dead — its effectiveness is destroyed. Once an informant is known the drug-traffickers are quick to retaliate. Dead men tell no tales.”
Professor Wigmore states it as follows:
“A genuine privilege must be recognized for the identity of persons supplying the government with information concerning the commission of crimes. Communications of this kind ought to receive encouragement. They are discouraged if the *677informer’s identity is disclosed. Whether an informer is motivated by good citizenship, promise of leniency or prospect of pecuniary reward, he will usually condition his cooperation on an assurance of anonymity — to protect himself and his family from harm, to preclude adverse social reactions and to avoid the risk of defamation or malicious prosecution actions against him. The government also has an interest in nondisclosure of the identity of its informers. Law enforcement officers often depend upon professional informers to furnish them with a flow of information about criminal activities. Revelation of the dual role played by such persons ends their usefulness to the government and discourages others from entering into a like relationship.” 8 Wigmore, Evidence, § 2374 (1961).
In addition to the authorities cited above, the following discussions on this matter may be consulted: Rosenthal, “The Informer Privilege in Criminal Prosecutions,” 11 Hastings L.J. 54 (1959); Sisson, “Identification of Informer in Narcotic Sale Prosecution,” 33 So. Calif. L. Rev. 344 (1960); Anno., 59 A.L.R. 1555, 1559; Anno., 9 A.L.R. 1099, 1112.
As may be seen from the foregoing discussion, the general rule on matter of informers is that, by reason of public policy, the courts recognize the Government’s privilege to withhold disclosure of the informer. However, the important case of Roviaro v. United States, supra, establishes an exception to that rule, which exception has been called “participant-informer rule.” The participant-informer, as the term denotes, is one who participates, who plays a part in the criminal act. He is thus distinguished from a mere informer who furnishes information to the authorities but plays no part in the transaction object of the offense. People v. Lawrence, 308 P.2d 821, 830 (1957); Sisson, “Identification of Informer in Narcotic Sale Prosecution,” 33 So. Calif. L. Rev. 344 (1960); Dubin, “The Informer’s Privilege Versus the Constitution: A Doctrinal Dilemma,” 50 J. Crim. L., C.&P.S. 554 (1960); Rosenthal, “The Informer Privilege in Criminal Prosecutions,” 11 Hastings L.J. 54 (1959); Note, “Dis*678closure of Identity of Informant,” 26 Tenn. L. Rev. 308 (1959); Comment, “Disclosure of Informers Who Might Establish the Accused’s Innocence,” 12 Stan. L. Rev. 256 (1959); Fry, “Disclosure of Informer-Participant’s Identity,” 46 Calif. L. Rev. 467 (1958); Comment, “Disclosure of Confidential Informant,” 71 Harv. L. Rev. 111 (1957). In Roviaro the defendant was prosecuted for concealing, transporting and selling narcotics in violation of the law. Several public peace officers and an informer took part in the criminal act. Defendant sold the drug to the informer. Prior to the trial defendant requested to be informed of the name and address of the informer. The Government objected and the trial court sustained its denial. In reversing the judgment, the Supreme Court2 said that “Where the disclosure of an informer’s identity, or of the contents of his communication, is relevant and helpful to the defense of an accused, or is essential to a fair determination of a cause, the privilege must give way.”3 But further on, at p. 62, the Court summed up the discussion of the matter saying:
“We believe that no fixed rule with respect to disclosure is justifiable. Thé problem is one that calls for balancing the public interest in protecting the flow of information against the individual’s right to prepare his defense. Whether a proper balance renders nondisclosure erroneous must depend on the particular circumstances of each case, taking into consideration the crime charged, the possible defenses, the. possible significance of the informer’s testimony, and other relevant factors.”4
In other words, when the informer’s privilege is invoked there arises a conflict between two equally important interests: the interest of the citizens and of the community in reducing criminality as much as possible by the deterrent effect of the punishment of violators of the law, and also *679the interest of the citizens and of the community in not punishing any innocent person. In view of this situation, the Supreme Court of the United States seems to say, it is necessary to examine closely each particular case in order to impart justice. No fixed rule can be established which will free us from the “agony of decision” and decide our cases a priori. That, we believe, is the most sensible position but at the same time the most difficult. The last paragraph cited from the opinion of Roviaro says in fact: Proceed at your own risk. It has to be so. The courts cannot elude the duty to decide.
In view of the foregoing, we must now answer to ourselves these two questions: Is the situation in the case at bar the same as that in Roviaro and, accordingly, do we have to conclude that the error assigned was committed? If it is not, and having examined the particular circumstances of the case, which should be the result of balancing the interests in play here?
Answering the first question which we have posed to ourselves, we conclude that the cases are not the same. The pertinent differences are the following:
(1) In Roviaro a Government witness testified that when defendant was arrested and taken to police headquarters in Chicago and was confronted with the informer, the informer denied knowing defendant or ever having seen him before (pp. 58 and 64 in fine). In view of this situation, there is no question that it was important for defendant to know the name and address of the informer and to put him on the witness stand on his behalf. This circumstance is not present in the case at bar.
(2) In Roviaro the Government refused to identify the informer. It merely referred to him as “John Doe.” This is not the situation in the case at bar in which the Government furnished his full name: Antonio Reyes Rios. Neither witness Mestre nor the district attorney were able to give the address *680because they did not have the information at that moment, but from a reading of the record it appears that they would have given it if they had had it. Was there any reason for withholding it if defendant knew the informer? This leads us to the third pertinent difference.
(3) In Roviaro defendant’s position was that he did not know the informer — since the Government merely designated him as “John Doe” — and requested his name and address. In the case at bar defendant himself testified that he knew the informer. Several months prior to the criminal act, in July 1960, defendant purchased a chain from Reyes Rios. Apparently Reyes Rios lived in or went frequently to the neighborhood where defendant lived and operated — near Puerta de Tierra housing project — since defendant testified that after purchasing the chain he saw Reyes Rios around there several times. In our opinion, the fact that defendant knew the informer, coupled with the other differences pointed out, distinguishes this case from that of Roviaro. It has been held that it is not a prejudicial error to refuse the identification requested if defendant knows it or has elicited it by other means. People v. Lazzara, 281 P.2d 4, 5 (1955); Sorrentino v. United States, 163 F.2d 627, 629 in fine (1947); People v. McShann, 330 P.2d 33, 36 (1958). For more federal cases, and of California, of Maryland, and of Massachusetts, see 8 Wigmore, Evidence 766, n. 6 (1961).
(4) In Roviaro defendant was alone with informer during the crucial moment. In the case at bar agent Mestre accompanied the informer during the transaction, was present thereat, testified at the trial, and was cross-examined by the defense. Furthermore, there was another eyewitness, agent Juan Santiago Meléndez, who also testified and was cross-examined.
(5) In Roviaro defendant requested before trial to be furnished the desired information. In the case at bar, when defendant requested the information at the trial and obtained *681the informer’s full name, coupled with the circumstance that defendant knew the informer, defendant failed to request time to summon or cause to summon the informer or to confer with him. He did not move for a continuance of the case, nor requested the court to summon informer Antonio Reyes Rios. Neither did the defense inform the court in what sense the informer would testify if he were called to the witness stand.
(6) In Roviaro a discrepancy in the evidence as to whether the heroin had been found by police officer Bryson or by agent Durham reflected somewhat upon the credibility of agents Durham and Fields, two of the Government’s principal witnesses.5 Nothing similar occurred in the case at bar to cast doubt on the testimonies of the prosecution witnesses.
It has been written, we believe with good sense, that since fairness is the basis of the right to disclosure, it is submitted that the courts should adopt a balancing rule similar to that formulated in Roviaro. This approach would allow the question of disclosure to be determined by the merits of each case, and apparently would not require reversal where nondisclosure does not actually prejudice the defendant. In protecting defendant’s right to a fair trial, says the author cited, the courts should not overlook fairness to the public and its interest in effective-law enforcement. Fry, work cited, 46 Calif. L. Rev. 471. See, also, Gustafson, “Have We Created a Paradise for Criminals?”, 30 So. Calif. L. Rev. 1 (1956).
 Pursuant to the paragraph cited above from the opinion in Roviaro containing the leading rule therein announced, bearing in mind the circumstances of this particular case, which we have stated; taking into consideration that the traffic of prohibited drugs is so harmful and perverse— *682traffic which for gainful purposes destroys human lives— bearing in mind the strength of the evidence presented and other relevant factors; balancing the individual and social interests involved; and although in cases of participants-informers we would apply the rule of Roviaro in the sense of compelling the Government to disclose the name and address of the participants-informers whenever necessary to guarantee to defendant a fair trial, we hold that the error assigned was not committed in the case at bar.6
The judgments appealed from will be affirmed.

 Two of its Justices took no part and one dissented.


 353 U.S. 60-61.


 353 U.S. 62.


 “Although this discrepancy dealt with the relatively minor matter of who had first found the package, it also reflected upon the credibility of Durham and Fields, two of the Government’s principal witnesses.” 353 U.S. 64.


 On the informer’s privilege, see Rule 215 of the Draft of the Rules of Evidence (of Puerto Rico) of 1958 and the history and comments appearing under that Rule. At the time that draft was prepared, the drafting committee did not find any decision of Puerto Rico on this matter. 3 Práctica Forense Puertorriqueña 177 (1964), Equity Publishing Corp.